DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 25 February 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 17 November 2020, 07 December 2020 and 25 February 2021.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 2, 11, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1 in view of Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez).
As to claim 1, Kremp discloses a computing system comprising: 
one or more processors [0074]; and 
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors [0074], cause the computing system to: 
receive a request for using data stored in a data storage (i.e. test data in separate storage) [0047] as one or more input(s) of an application associated with an entity to generate one or more result(s) (i.e. request of test data for the application) [0039]; 
identify one or more characteristics of the application associated with the entity (i.e. using the privilege scheme that comprises a set of access controls or permissions defining access to various data sets in the application) [0039]; 
based on the identified one or more characteristics, determine a scope of permission to access the requested data that is 
grant the scope of permission to a container where the application is stored or is to be stored (i.e. the validation system enables insertion of the test data into applications) [0043], the container being isolated from both the entity (i.e. by using different containers) [0027], the container being configured to execute the application to generate one or more results based on the requested data received by the container (i.e. generating a set of results) [0057].  
Kremp does not teach that the request is from a device associated with an entity.  Kremp does not teach associating data with an owner of a first decentralized identifier (DID).  Kremp does not teach the container being isolated from the data storage of the owner of the first DID.
Cona teaches an owner of a first decentralized identifier (DID) [0038].
Suarez teaches the request is from a device associated with an entity [0108].  Suarez teaches the container being isolated from both the device associated with the entity and the data storage [0031 and as illustrated in figure 1].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kremp so that the request would have been from a device associated with an entity.  Data would have been associated with an owner of a first decentralized identifier (DID).  The container would have been isolated from both the device associated with the entity and the data storage of the owner of the first DID.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified 
As to claim 2, Kremp teaches the computing system of claim 1, wherein the computing system is further caused to receive the one or more results from the container (i.e. generating a set of results) [0057]. 
As to claim 11, Kremp teaches the computing system of claim 1, wherein the computing system is further caused to: 
in response to granting the permission to the container, accessing the requested data from the data storage (i.e. using the privilege scheme that comprises a set of access controls or permissions defining access to various data sets in the application) [0039]; and 
providing the requested data to the container [0039].  
As to claim 14, Kremp discloses in a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, a method for executing an application within a scope of user-granted permission, the method comprising: 
receiving a request for using data stored in a data storage (i.e. test data in separate storage) [0047] as one or more input(s) of an application associated with the entity to generate one or more result(s) (i.e. request of test data for the application) [0039]; 
identifying one or more characteristics of the application associated with the entity (i.e. using the privilege scheme that comprises a set of access controls or permissions defining access to various data sets in the application) [0039]; 
based on the identified one or more characteristics, determining a scope of permission to access the requested data that is to be used by the application (i.e. using the privilege schemes) [0040-0041]; and 
granting the scope of permission to a container where the application is stored or is to be stored (i.e. the validation system enables insertion of the test data into applications) [0043], the container being isolated from both the entity (i.e. by using different containers) [0027], the container being configured to execute the application to generate one or more results based on the requested data received by the container (i.e. generating a set of results) [0057].  
Kremp does not teach that the request is from a device associated with an entity.  Kremp does not teach associating data with an owner of a first decentralized identifier (DID).  Kremp does not teach the container being isolated from the data storage of the owner of the first DID.
Cona teaches an owner of a first decentralized identifier (DID) [0038].
Suarez teaches the request is from a device associated with an entity [0108].  Suarez teaches the container being isolated from both the device associated with the entity and the data storage [0031 and as illustrated in figure 1].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kremp so that the request would have been from a device associated with an entity.  Data would have been associated with an owner of a first decentralized identifier (DID).  The container would have been isolated from both the device associated with the entity and the data storage of the owner of the first DID.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kremp by the teaching of Cona because it enables verification of identity and authentication of access credentials without the undue aggregation of personal data and compliance with varying applicable data protection obligations [0013].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kremp by the teaching of Suarez because it helps guard against security vulnerabilities and makes efficient use of storage resources [0002].
As to claim 15, Kremp teaches the method of claim 14, further comprising: 
receiving the one or more result(s) from the container (i.e. generating a set of results) [0057]. 
As to claim 20, Kremp discloses a computing system comprising: 
one or more processors [0074]; and 
one or more computer-readable hardware storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors [0074], cause the computing system to: 
receive data from a data storage (i.e. test data in separate storage) [0047], the data being received based on a scope of permission granted, the scope of permission allowing an application associated with an entity to use the received data as an input to the application (i.e. using the privilege schemes) [0040-0041]; 
receive the application from the entity (i.e. from a generated application) [0018]; 
cause an execution of the application by the one or more processors using the received data as the input to generate one or more results (i.e. generating a set of results) [0057]; and 
provide the one or more results to at least one of the entity [0057].
Kremp does not teach a device associated with the entity.  Kremp does not teach store the application at the one or more computer readable storage media.  Kremp does not teach associating data with an owner of a first decentralized identifier (DID).  Kremp does not teach providing the results to the owner of the first DID.  Kremp does not teach that the computing system is isolated from the owner of the DID.  Kremp does not teach that the computing system is isolated from both the device associated with the entity and the data storage associated with the owner of the DID.
Cona teaches an owner of a first decentralized identifier (DID) [0038].
Suarez teaches a device associated with the entity (i.e. computing device of customer) [0113].  Suarez teaches store the application at the one or more computer readable storage media (i.e. application in the container) [0031].  Suarez teaches that the computing system is isolated from the owner of the DID (i.e. isolated container) [0031].  Suarez teaches that the computing system is isolated from both the device associated with the entity and the data storage associated with the owner of the DID (i.e. isolated container) [0031 and as illustrated in figure 1].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kremp so that the device would have been associated with the entity.  The application would have been stored at the one or more computer readable storage media. Data would have been associated with an owner of a first decentralized identifier (DID).  The results would have been provided to the owner of the first DID.  The computing system would have been isolated from the owner of the DID.  The computing system would have been isolated from both the device associated with the entity and the data storage associated with the owner of the DID.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kremp by the teaching of Cona because it enables verification of identity and authentication of access credentials without the undue aggregation of personal data and compliance with varying applicable data protection obligations [0013].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kremp by the teaching of Suarez because it helps guard against security vulnerabilities and makes efficient use of storage resources [0002].
7.  Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez) as applied to claims 1 and 14 above, and further in view of Otis et al US 2018/0260404 A1 (hereinafter Otis).
As to claim 3, the Kremp-Cona-Suarez-Suarez combination does not teach the computing system of claim 1, wherein the entity is associated with a second DID that is different than the first DID.  The Kremp-Cona-Suarez-Suarez combination does not teach wherein the identifying one or more characteristics of the application includes identifying the second DID of the entity.  
Otis teaches the entity is associated with a second DID that is different than the first DID.  Otis teaches that the identifying one or more characteristics of the application includes identifying the second DID of the entity (i.e. using globally unique identifiers associated with the entity) [0050].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez-Suarez combination so that the entity would have been associated with a second DID that was different than the first DID.  The identifying one or more characteristics of the application would have included identifying the second DID of the entity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez-Suarez combination by the teaching of Otis because it helps access the data from anywhere [0001].
As to claim 16, the Kremp-Cona-Suarez-Suarez combination does not teach the method of claim 14, wherein the entity is associated with a second DID that is different than the first DID.  The Kremp-Cona-Suarez-Suarez combination does not teach wherein the identifying one or more characteristics of the application includes identifying the second DID of the entity.  
Otis teaches the entity is associated with a second DID that is different than the first DID.  Otis teaches that the identifying one or more characteristics of the application includes identifying the second DID of the entity (i.e. using globally unique identifiers associated with the entity) [0050].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez-Suarez combination so that the entity would have been associated with a second DID that was different than the first DID.  The identifying one or more characteristics of the application would have included identifying the second DID of the entity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez-Suarez combination by the teaching of Otis because it helps access the data from anywhere [0001].
8.  Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez) as applied to claims 1 and 14 above, and further in view of Meganck US 2015/0332533 A1.
As to claim 4, the Kremp-Cona-Suarez combination does not teach the computing system of claim 1, wherein the application is associated with a third DID that is different than the first DID.  The Kremp-Cona-Suarez combination does not teach wherein the identifying characteristics of the application includes identifying the third DID of the application.  
Meganck teaches the application is associated with a third DID that is different than the first DID.  Meganck teaches that the identifying characteristics of the application includes identifying the third DID of the application (i.e. associated with a universally unique identifier or a globally unique identifier) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that the application would have been associated with a third DID that was different than the first DID.  The Kremp-Cona-Suarez combination does not teach wherein the identifying characteristics of the application would have included identifying the third DID of the application.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Meganck because it helps define access rights [0007].
As to claim 17, the Kremp-Cona-Suarez combination does not teach the method of claim 14, wherein the application is associated with a third DID that is different than the first DID.  The Kremp-Cona-Suarez combination does not teach wherein the identifying characteristics of the application includes identifying the third DID of the application.  
Meganck teaches the application is associated with a third DID that is different than the first DID.  Meganck teaches that the identifying characteristics of the application includes identifying the third DID of the application (i.e. associated with a universally unique identifier or a globally unique identifier) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that the application would have been associated with a third DID that was different than the first DID.  The Kremp-Cona-Suarez combination does not teach wherein the identifying characteristics of the application would have included identifying the third DID of the application.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Meganck because it helps define access rights [0007].
9.  Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez) as applied to claims 1 and 14 above, and further in view of Schreter US 2019/0012105 A1.
As to claim 5, the Kremp-Cona-Suarez combination does not teach the computing system of claim 1, wherein container is associated with a fourth DID that is different than the first DID.  The Kremp-Cona-Suarez combination does not teach wherein the granting the scope of permission to the application includes granting the scope of permission to the fourth DID to use the data within the granted scope of permission as one or more input of the application to generate the one or more results.  
Schreter teaches a container that is associated with a fourth DID that is different than the first DID.  Schreter teaches wherein the granting the scope of permission to the application includes granting the scope of permission to the fourth DID to use the data within the granted scope of permission as one or more input of the application to generate the one or more results (i.e. using the globally uniquely identifier associated with the container) [0043].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that the container would have been associated with a fourth DID that was different than the first DID.  The granting the scope of permission to the application would have included granting the scope of permission to the fourth DID to use the data within the granted scope of permission as one or more input of the application to generate the one or more results.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Schreter because it helps locate data in a distributed data storage system [0003].
As to claim 18, the Kremp-Cona-Suarez combination does not teach the method of claim 14, wherein the container is associated with a fourth DID that is different than the first DID.  The Kremp-Cona-Suarez combination does not teach wherein the identifying characteristics of the application includes identifying the fourth DID of the application.  
Schreter teaches a container that is associated with a fourth DID that is different than the first DID.  Schreter teaches wherein the granting the scope of permission to the application includes granting the scope of permission to the fourth DID to use the data within the granted scope of permission as one or more input of the application to generate the one or more results (i.e. using the globally uniquely identifier associated with the container) [0043].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that the container would have been associated with a fourth DID that was different than the first DID.  The granting the scope of permission to the application would have included granting the scope of permission to the fourth DID to use the data within the granted scope of permission as one or more input of the application to generate the one or more results.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Schreter because it helps locate data in a distributed data storage system [0003].
10.  Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez) as applied to claim 1 above, and further in view of Freund US 2004/0019807 A1.
As to claim 6, the Kremp-Cona-Suarez combination does not teach that in response to the request from the application, generate a notification to the owner of the first DID that the request has been received.  
Freund teaches that in response to the request from the application, generate a notification to the owner of the first DID that the request has been received (i.e. an alert that a request is received) [0065].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that in response to the request from the application, a notification would have been generated to the owner of the first DID that the request had been received.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Freund because it provides users with guidance about proper use and configuration of a program to facilitate better us of a program [0016].
As to claim 7, the Kremp-Cona-Suarez combination does not teach the computing system of claim 6, wherein the notification includes a recommended scope of permission.  
Freund teaches the user notification includes a recommended scope of permission (i.e. recommended access) [0084].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that the notification would have included a recommended scope of permission.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Freund because it provides users with guidance about proper use and configuration of a program to facilitate better us of a program [0016].
As to claim 8, the Kremp-Cona-Suarez combination does not teach receive an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission.  
Freund teaches receiving an indication from the owner of the first DID that accepts the recommended scope of permission or that denies the recommended scope of permission (i.e. an accept or deny) [0092].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so an indication would have been received from the owner of the first DID that accepted the recommended scope of permission or that denied the recommended scope of permission.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Freund because it provides users with guidance about proper use and configuration of a program to facilitate better us of a program [0016].
11.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona), Suarez et al US 2017/0180346 A1 (hereinafter Suarez) and Freund US 2004/0019807 A1 as applied to claim 7 above, and further in view of Paredes Cabrera et al US 2018/0220397 A1 (hereinafter Paredes).
As to claim 9, the Kremp-Cona-Suarez-Freund combination does not teach receive an indication from the owner of the first DID that modifies the recommended scope of permission to a different scope of permission determined by the owner of the first DID.  
Paredes teaches receiving an indication that modifies the recommended scope of permission to a different scope of permission determined by the owner of the first DID (i.e. through a modification flag) [0036].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez-Freund combination so that an indication would have been received from the owner of the first DID that modified the recommended scope of permission to a different scope of permission determined by the owner of the first DID.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez-Freund combination by the teaching of Paredes because it improves the level of network resources used for processing additional service requests from a connected user [0005].
12.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez) as applied to claim 1 above, and further in view of Corey et al US 2018/0285156 A1 (hereinafter Corey).
As to claim 10, the Kremp-Cona-Suarez combination does not teach generate a notification after the receiving the one or more result(s) from the application stored and executed in the container. 
Corey teaches generating a notification after the receiving the one or more result(s) from the application stored and executed in the container (i.e. receiving an indication) [0022].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that a notification would have been generated after the receiving the one or more result(s) from the application stored and executed in the container.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Corey because it helps trigger the next container [0022].
13.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez) as applied to claim 1 above, and further in view of Reissner US 2013/0332694 A1.
As to claim 12, the Kremp-Cona-Suarez combination does not teach receive a notification from the data storage indicating that the data storage has provided the requested data to the container. 
Reissner teaches receiving a notification from the data storage indicating that the data storage has provided the requested data to the container (i.e. notification of the status) [0049].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that a notification would have been received from the data storage indicating that the data storage had provided the requested data to the container.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Reissner because it helps configure a logical data storage container that is an abstraction of multiple underlying logical data storage containers [0001].
14.  Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremp US 2018/0165183 A1, Cona et al US 2019/0333054 A1 (hereinafter Cona) and Suarez et al US 2017/0180346 A1 (hereinafter Suarez) as applied to claims 1 and 14 above, and further in view of Jung et al US 2019/0121980 A1 (hereinafter Jung).
As to claim 13, the Kremp-Cona-Suarez combination does not teach determine whether the application is stored in the container.  The Kremp-Cona-Suarez combination does not teach that in response to a determination that the application is not stored in the container, receive the application from the device associated with the entity and stored the received application in the container.  
Jung teaches determine whether the application is stored in the container [0006].  Jung teaches that in response to a determination that the application is not stored in the container, cause the entity to store the application in the container [0014].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that it would have been determined whether the application was stored in the container.  In response to a determination that the application was not stored in the container, receive the application from the device associated with the entity and stored the received application in the container.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Jung because it provides a method of dynamic loading file extraction that extracts a file with critical extension necessary for actual analysis and a file that is deleted after dynamic loading [0005].
As to claim 19, the Kremp-Cona-Suarez combination does not teach determine whether the application is stored in the container.  The Kremp-Cona-Suarez combination does not teach that in response to a determination that the application is not stored in the container, cause the entity to send the application to the container.  
Jung teaches determine whether the application is stored in the container [0006].  Jung teaches that in response to a determination that the application is not stored in the container, cause the entity to store the application in the container [0014].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination so that it would have been determined whether the application was stored in the container.  In response to a determination that the application was not stored in the container, cause the entity to store the application in the container.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Kremp-Cona-Suarez combination by the teaching of Jung because it provides a method of dynamic loading file extraction that extracts a file with critical extension necessary for actual analysis and a file that is deleted after dynamic loading [0005].
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Gerebe US 2016/0342786 A1 directed to software containers and more particularly to security features for software containers [0002].
B.  Raut US 2017/0300394 A1 directed to provide fault tolerance for a container in a virtualized computing environment that includes a first virtual machine and a second virtual machine [abstract].
C.  Stuntebeck et al US 2014/0280955 A1 directed to providing control over resources electronically communicated among computing devices [abstract].
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492